4DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant Remarks:
	Kohlenberg is generally directed to a vehicle theft detection system. The system determines whether a driver of a vehicle is an authorized driver by comparing sensor data collected while the unknown driver is driving to a set of sensor data profiles, each of which represents sensor data that was collected while an authorized driver was driving. See Kohlenberg, Abstract and 1 [0028]. Applicant agrees with the Examiner that Kohlenberg does 

Examiner Response:
	The examiner respectfully disagrees, Kohlenberg is directed to a vehicle theft detection system which includes a kill switch that may be activated by the vehicle theft detection system (Kohlenberg: Paragraph [0032] “For example, many vehicles are equipped with a “kill switch.” The kill switch disables the vehicle's ignition or other components in a manner that the vehicle cannot be started or run. The kill switch may be activated remotely. However, in the embodiments described herein, the kill switch may be activated by the vehicle theft detection system 100. In another embodiment, to perform the security recovery process, the recovery module 204 is adapted to activate a vehicle alarm.”). In case of an emergency, the system does not inadvertently disable the vehicle during operation (cf. Paragraph [0033]). Refer to Paragraph [0044] of Kohlenberg “building a contemporaneous driver profile based on contemporaneous sensor data” Therefore, the theft detection system is concerned with the safety of the operator detected by the driver profile storing sensor data. The examiner notes that Kohlenberg suggests 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohlenberg (U.S. 20150091713) in view of Ning (U.S. 20090177602).

Regarding claim 1, Kohlenberg teaches a system comprising: a vehicle equipped with one or more sensors (Kohlenberg: Paragraph [0011] “Modern cars include a wide array of sensors, such as a seat pressure sensor, an accelerometer, a microphone, pedal pressure sensors, seat positions sensors, and other environmental and telematics sensors. ” A vehicle equipped with one or more sensors is taught as modern cars include a wide array of sensors.); a data store configured to store computer-executable instructions (Kohlenberg: Paragraph [0051] “instructions stored on a machine-readable storage device, which may be read and executed by at least one processor” A data store configured to store computer-executable instructions is taught as instructions stored on a machine-readable storage device, which may be read and executed by at least one processor.), previously collected sensor data (Kohlenberg: Paragraph [0029] “driver profile based on contemporaneous sensor data; access a driver profile database to obtain a historical driver profile; and compare the contemporaneous driver profile with the historical driver profile ” Previously collected sensor data is taught as the historical driver profile based on sensor data.), and one or more known driver profiles (Kohlenberg: Paragraph [0029] “ access a driver profile database to obtain a historical driver profile; and compare the contemporaneous driver profile with the historical driver profile to determine whether the driver profile and historical driver profile are different. The contemporaneous driver profile is a driver profile based on the driver's current or recent activity (e.g., during the current trip)” One or more known driver profiles is taught obtain a historical driver profile.); and a processor in communication with the data store and the one or more sensors, wherein the computer-executable instructions, when executed by the processor (Kohlenberg: Paragraph [0055] “…at least one processor 502 (e.g., a central processing unit (CPU), a graphics processing unit (GPU) or both, processor cores, compute nodes, etc.), a main memory 504 and a static memory 506, which communicate with each other via a link 508 (e.g., bus… one or more sensors (not shown), such as a global positioning system (GPS) sensor, compass, accelerometer, or other sensor.” A processor in communication with the data store and the one or more sensors, wherein the computer-executable instructions, when executed by the processor is taught by the processor linked with the memory and the sensors.), configure the processor to: obtain sensor data from the one or more sensors (Kohlenberg: Paragraph [0055] “Sensor data obtained from such sensors may be used to create a behavioral profile for each regular driver” Obtain sensor data from the one or more sensors is taught as sensor data obtained from such sensors may be used to create a behavioral profile for each regular driver.); process the sensor data with a machine learning model, wherein the machine learning model is trained …(Kohlenberg: Paragraph [0012] “ The behavior and anomaly detection may be performed using various behavioral analysis and prediction methods. When a new legitimate driver is introduced to the vehicle, the vehicle is placed into an initialization (e.g., training) mode by the owner or other authorized person (e.g., car dealer)…After the new driver has operated the vehicle for a sufficient time, or after a sufficient amount of data has been collected, a profile is considered complete for that new driver. During daily use, after the vehicle determines which driver identity is active, the secure processing engine may perform continuous or intermittent monitoring and analysis to detect anomalies in the driver's behavior. The driver behavior anomalies are detected, the secure processing engine may refer to a policy engine to determine an appropriate response. ” Process the sensor data with a machine learning model, wherein the machine learning model is trained according to one or more known driver profiles is taught as the behavioral analysis and prediction methods are completed using the data collected for the driver profile.); generate a notification message regarding the sensor data based at least in part on machine learning model output indicating that …(Kohlenberg: Paragraph [0022] “The outputs 106 include a security recovery process and providing alert notifications. If the current driver is not authorized (e.g., not recognized), the processing modules may perform one or more security recovery processes, which may include transmitting one or more alert notifications.” Generate a notification message regarding the sensor data based at least in part on machine learning model output indicating that the sensor data does not correspond to the one or more known driver profiles is taught as if the current driver is not authorized (e.g., not recognized), the processing modules may perform one or more security recovery processes, which may include transmitting one or more alert notifications.); and cause transmission of the notification message to a client computing device (Kohlenberg: Paragraph [0022] “The outputs 106 include a security recovery process and providing alert notifications. If the current driver is not authorized (e.g., not recognized), the processing modules may perform one or more security recovery processes, which may include transmitting one or more alert notifications…output an alert to an emergency response service (e.g., place an automated 911 call)” Cause transmission of the notification message to a client computing device is taught as if the current driver is not authorized (e.g., not recognized), the processing modules may perform one or more security recovery processes, which may include transmitting one or more alert notifications to an emergency response service.).  
Kohlenberg does not explicitly teach one or more known sensor data patterns that are characterized as unsafe to generate output indicating whether the sensor data corresponds to a known sensor data pattern previously characterized as unsafe…the sensor data corresponds to a known sensor data pattern previously characterized as unsafe;

Ning further teaches one or more known sensor data patterns that are characterized as unsafe to generate output (Ning: Paragraph [0024] “the system has an unsafety detector takes sensor readings as input and outputs a real value at any time stamp that indicates how safe/unsafe of the system state.” One or more known sensor data patterns that are characterized as unsafe to generate output is taught as the sensor readings as input and outputs a real value at any time stamp that indicates how safe/unsafe of the system state.) indicating whether the sensor data corresponds to a known sensor data pattern previously characterized as unsafe (Ning: Paragraph [0004] “Rule-based methods have been used to check the current and/or past sensor readings against a set of predefined rules. A violation or a combination of violations of the rule(s) is regarded as an anomaly. A more complicated rule-based approach characterizes each anomalous pattern with a rule.” Paragraph [0008] “With respect to the labelling issue, suppose that the sensor readings at time t is Xt and X0:t indicates all the sensor readings from time 0 to t. Let J be the danger level function and J(X0:t) be the danger level given all past sensor readings. Our goal is to learn the danger level function J from the training data (sensor data).” Indicating whether the sensor data corresponds to a known sensor data pattern previously characterized as unsafe is taught as the sensor readings that are checked against a predefined set of rules in or to determine anomalies which are regarded as unsafe. The known sensor data pattern previously characterized is taught as the past sensor readings which have been classified.)…the sensor data corresponds to a known sensor data pattern previously characterized as unsafe (Ning: Paragraph [0004] “Rule-based methods have been used to check the current and/or past sensor readings against a set of predefined rules. A violation or a combination of violations of the rule(s) is regarded as an anomaly. A more complicated rule-based approach characterizes each anomalous pattern with a rule.” Paragraph [0008] “With respect to the labelling issue, suppose that the sensor readings at time t is Xt and X0:t indicates all the sensor readings from time 0 to t. Let J be the danger level function and J(X0:t) be the danger level given all past sensor readings. Our goal is to learn the danger level function J from the training data (sensor data).” Indicating whether the sensor data corresponds to a known sensor data pattern previously characterized as unsafe is taught as the sensor readings that are checked against a predefined set of rules in or to determine anomalies which are regarded as unsafe. The known sensor data pattern previously characterized is taught as the past sensor readings which have been classified.); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified vehicle theft detection of Kohlenberg with the unsafety detector of Ning in order to allow analyzing multi-sensor output to detect unsafe states to prevent personal or property injury which is a feature suggested by the vehicle disabling method within the theft detection system of Kohlenberg. The system of Kohlenberg does not inadvertently disable the vehicle during operation (cf. Paragraph [0033] of Kohlenberg). A person of ordinary skill in the art would understand the necessity to determine unsafe conditions and prevent inadvertent vehicle disabling (Ning: Paragraph [0064] “An efficient detector of unsafe states can largely save human from economical loss (e.g. collapse of computer network) and from exposure to dangerous situation (e.g. driving safety), and this is called “unsafety detector”.”).
Regarding claim 2, Kohlenberg in view of Ning teaches the system of claim 1, Kohlenberg further teaches wherein the processor is further configured to: receive, from the client computing device, a request to perform a corrective action with regard to the sensor data (Kohlenberg: Paragraph [0022] “recovery process is performed when the driver is not an authorized operator of the vehicle. In an embodiment, performing the security recovery process comprises disabling the vehicle. In another embodiment, performing the security recovery process comprises activating a vehicle alarm.” Receive, from the client computing device, a request to perform a corrective action with regard to the sensor data is taught as the recovery process that is performed when the driver is not an authorized operator [sensor data doesn’t match the historical profile] of the vehicle.); and cause performance of the corrective action (Kohlenberg: Paragraph [0022] “In an embodiment, performing the security recovery process comprises disabling the vehicle.” Cause performance of the corrective action is taught by the security recovery process in which the corrective action is disabling the vehicle.). Regarding claim 3, Kohlenberg in view of Ning teaches the system of claim 2, Kohlenberg further teaches wherein the corrective action comprises at least one of reporting the vehicle as stolen, disabling the vehicle (Kohlenberg: Paragraph [0022] “In an embodiment, performing the security recovery process comprises disabling the vehicle.” Cause performance of the corrective action is taught by the security recovery process in which the corrective action is disabling the vehicle.), tracking the vehicle, triggering an alarm on the vehicle (Kohlenberg: Paragraph [0022] “In another embodiment, performing the security recovery process comprises activating a vehicle alarm” Cause performance of the corrective action is taught by the security recovery process in which the corrective action is activating the vehicle alarm.), storing the sensor data in the data store, transmitting the sensor data to a third party, or notifying an insurance provider. 
Regarding claim 5, Kohlenberg in view of Ning teaches the system of claim 1, Kohlenberg (Kohlenberg: Paragraph [0011] “Personal driving style is sufficiently distinct when enough characteristics are taken into account. Modern cars include a wide array of sensors, such as a seat pressure sensor, an accelerometer, a microphone, pedal pressure sensors, seat positions sensors, and other environmental and telematics sensors.” Sensor data such as audio, pressure, motion are taught as a microphone, seat pressure sensor, and an accelerometer which take in sensor readings of the following type.). Regarding claim 6, Kohlenberg teaches a computer-implemented method comprising: under control of a computing device executing specific computer-executable instructions (Kohlenberg: Paragraph [0051] “instructions stored on a machine-readable storage device, which may be read and executed by at least one processor” A data store configured to store computer-executable instructions is taught as instructions stored on a machine-readable storage device, which may be read and executed by at least one processor.), obtaining sensor data from one or more sensors associated with a vehicle (Kohlenberg: Paragraph [0055] “Sensor data obtained from such sensors may be used to create a behavioral profile for each regular driver” Obtaining sensor data from one or more sensors associated with a vehicle is taught as sensor data obtained from such sensors may be used to create a behavioral profile for each regular driver [associated with a vehicle].); generating a notification message regarding the sensor data based at least in part on processing the sensor data with a machine learning model (Kohlenberg: Paragraph [0022] “The outputs 106 include a security recovery process and providing alert notifications. If the current driver is not authorized (e.g., not recognized), the processing modules may perform one or more security recovery processes, which may include transmitting one or more alert notifications.” Generating a notification message regarding the sensor data based at least in part on processing the sensor data with a machine learning model is taught the processing modules may perform one or more security recovery processes, which may include transmitting one or more alert notifications.) trained to recognize one or more sensor data patterns (Kohlenberg: Paragraph [0012] “The present disclosure describes a secure processing engine to support collection, analysis, and monitoring of behavior data to perform learning and anomaly detection. The behavior and anomaly detection may be performed using various behavioral analysis and prediction methods.” Trained to recognize one or more sensor data patterns are taught as behavioral analysis [behavioral patterns] of the sensor data that is stored in the driver profiles.)…; and transmitting the notification message to a client computing device (Kohlenberg: Paragraph [0022] “The outputs include a security recovery process and providing alert notifications. If the current driver is not authorized (e.g., not recognized), the processing modules may perform one or more security recovery processes, which may include transmitting one or more alert notifications…output an alert to an emergency response service (e.g., place an automated 911 call)” Transmitting the notification message to a client computing device is taught as if the current driver is not authorized (e.g., not recognized), the processing modules may perform one or more security recovery processes, which may include transmitting one or more alert notifications to an emergency response service.). 
(Ning: Paragraph [0024] “the system has an unsafety detector takes sensor readings as input and outputs a real value at any time stamp that indicates how safe/unsafe of the system state.” One or more known sensor data patterns that are characterized as unsafe to generate output is taught as the sensor readings as input and outputs a real value at any time stamp that indicates how safe/unsafe of the system state.)  indicating recognition of a sensor data pattern previously characterized as unsafe(Ning: Paragraph [0004] “Rule-based methods have been used to check the current and/or past sensor readings against a set of predefined rules. A violation or a combination of violations of the rule(s) is regarded as an anomaly. A more complicated rule-based approach characterizes each anomalous pattern with a rule.” Paragraph [0008] “With respect to the labelling issue, suppose that the sensor readings at time t is Xt and X0:t indicates all the sensor readings from time 0 to t. Let J be the danger level function and J(X0:t) be the danger level given all past sensor readings. Our goal is to learn the danger level function J from the training data (sensor data).” Indicating whether the sensor data corresponds to a known sensor data pattern previously characterized as unsafe is taught as the sensor readings that are checked against a predefined set of rules in or to determine anomalies which are regarded as unsafe. The known sensor data pattern previously characterized is taught as the past sensor readings which have been classified.); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified vehicle theft detection of Kohlenberg with the unsafety detector of Ning in order to allow analyzing multi-sensor output to detect unsafe states to prevent personal or property injury which is a feature suggested by the vehicle disabling method within the theft detection system of Kohlenberg. The system of Kohlenberg does not inadvertently disable the vehicle during operation (cf. Paragraph [0033] of Kohlenberg). A person of ordinary skill in the art would understand the necessity to determine unsafe conditions and prevent inadvertent vehicle disabling (Ning: Paragraph [0064] “An efficient detector of unsafe states can largely save human from economical loss (e.g. collapse of computer network) and from exposure to dangerous situation (e.g. driving safety), and this is called “unsafety detector”.”).
Regarding claim 7, Kohlenberg in view of Ning teaches the computer-implemented method of claim 6, Kohlenberg further teaches further comprising: designating a computing device to process the sensor data from the one or more sensors (Kohlenberg: Paragraph [0030] “In an embodiment, to build the contemporaneous driver profile, the authorization module 202 is adapted to: record sensor data; and associate the sensor data with the driver. For example, while the operator is driving, various sensor data may be obtained, such as acceleration characteristics, and associated with the driver. Other sensor data may be obtained and stored.” The authorization module [by a processor] is the computing device that processes the sensor data from one or more sensors. The sensor data is recorded and then processed to be associated with the driver [acceleration, seat pressure and etc.].). Regarding claim 8, Kohlenberg in view of Ning teaches the computer-implemented method of claim 7, wherein the computing device to process the sensor data is designated based at least in (Kohlenberg: Paragraph [0036] “In various embodiments, information may be obtained by the driver identification module 200 or the authorization module 202 using a plurality of onboard sensors connected to a vehicle. Information may also be captured by onboard or remote processing devices.” The computing device to process the sensor data is designated based at least in part on a comparison of resources of the computing device to resources of the one or more additional computing devices is taught as the using the identification module or the authorization module using onboard sensors or other remote processing devices.). Regarding claim 9, Kohlenberg in view of Ning teaches the computer-implemented method of claim 6, Kohlenberg further teaches wherein the one or more sensors comprise at least one of a motion sensor, pressure sensor, audio sensor, temperature sensor, geolocation sensor, or camera (Kohlenberg: Paragraph [0011] “Personal driving style is sufficiently distinct when enough characteristics are taken into account. Modern cars include a wide array of sensors, such as a seat pressure sensor, an accelerometer, a microphone, pedal pressure sensors, seat positions sensors, and other environmental and telematics sensors.” Sensor data such as audio sensor, pressure sensor, motion sensor are taught as a microphone, seat pressure sensor, and an accelerometer which take in sensor readings of the following type.). Regarding claim 10, Kohlenberg in view of Ning teaches the computer-implemented method of claim 6, Kohlenberd further teaches wherein the sensor data comprises at least one of height data, weight data (Kohlenberg: Paragraph [0024] “a seat sensor to detect weight on the driver's seat”), facial recognition data (Kohlenberg: Paragraph [0025] “facial recognition”), voice recognition data (Kohlenberg: Paragraph [0017] “a voice recognition system”), movement data, temperature data, time of day (Kohlenberg: Paragraph [0015] “a timestamp of the event”), day of week (Kohlenberg: Paragraph [0015] “a timestamp of the event”), geolocation data, or detection of a mobile computing device or wearable computing device. Regarding claim 11, Kohlenberg in view of Ning teaches the computer-implemented method of claim 6, wherein the sensor data corresponds to at least one of a driver (Kohlenberg: Paragraph [0030] “record sensor data; and associate the sensor data with the driver.” The sensor data corresponds to at least one of a driver is taught as the sensor associated with the driver.), a passenger, a pedestrian, a nearby vehicle, an emergency vehicle, or an animal. Regarding claim 12, Kohlenberg in view of Ning teaches the computer-implemented method of claim 6, wherein the sensor data corresponds to at least one of lateral movement of the vehicle (Kohlenberg: Paragraph [0055] “one or more sensors (not shown), such as a global positioning system (GPS) sensor, compass, accelerometer, or other sensor.” The sensor data corresponds to at least one of lateral movement of the vehicle is taught as accelerometer which detects the speed of the vehicles movement.), proximity to the vehicle, a low or high temperature, a siren, entering or leaving a geographic area, an unknown driver (Kohlenberg: Paragraph [0010] “and sensors that may be introduced in future models, vehicles may be equipped in a manner that allows for dynamic evaluation of whether a vehicle is being operated by an unauthorized person” An unknown driver is taught as an unauthorized person), or an unknown passenger. Regarding claim 13, Kohlenberg in view of Ning teaches the computer-implemented method of claim 6, further comprising: obtaining a second set of sensor data from the one or more sensors (Kohlenberg: Paragraph [0041] “obtaining a biometric identification of a person accessing the vehicle;” Obtaining a second set of sensor data from the one or more sensors is taught as obtaining biometric data [from sensors related to the vehicle] of a person accessing the vehicle [this data is collected outside of the initialization period or when the driver profile is being built therefore is it taught as the second set of data.].); determining to send a notification regarding the second set of sensor data based at least in part on obtaining a notification preference and processing the second set of sensor data with the machine learning model (Kohlenberg: Paragraph [0044] “In an embodiment, determining whether the driver is the authorized operator comprises: building a contemporaneous driver profile based on contemporaneous sensor data; accessing a driver profile database to obtain a historical driver profile; and comparing the contemporaneous driver profile with the historical driver profile to determine whether the driver profile and historical driver profile are different.” Determining to send a notification regarding the second set of sensor data based at least in part on obtaining a notification preference and processing the second set of sensor data with the machine learning model is taught as comparing the contemporaneous driver profile with the historical driver profile [the historical driver profile is generated by the behavior analysis and prediction model]. The notification preference depends on whether a user is authorized or not authorized.); generating a second notification message regarding the second set of sensor data (Kohlenberg: Paragraph [0022] “The outputs 106 include a security recovery process and providing alert notifications. … the processing modules may perform one or more security recovery processes, which may include transmitting one or more alert notifications.” Generating a notification message regarding the sensor data based at least in part on processing the sensor data with a machine learning model is taught the processing modules may perform one or more security recovery processes, which may include transmitting one or more alert notifications.); and transmitting the second notification message to the client computing device (Kohlenberg: Paragraph [0022] “The outputs include a security recovery process and providing alert notifications. If the current driver is not authorized (e.g., not recognized), the processing modules may perform one or more security recovery processes, which may include transmitting one or more alert notifications…output an alert to an emergency response service (e.g., place an automated 911 call)” Transmitting the second notification message to a client computing device is taught as include transmitting one or more alert notifications to an emergency response service.). Regarding claim 14, Kohlenberg in view of Ning teaches the computer-implemented method of claim 13, Kohlenberg further teaches further comprising: receiving, from the client computing device, a request to discontinue notifications regarding the second set of sensor data (Kohlenberg: Paragraph [0033] “In some cases, such as during an emergency, an operator may desire to disable the recovery module 204 or other components of the system so that the system does not inadvertently disable the vehicle during operation.” Receiving, from the client computing device, a request to discontinue notifications regarding the second set of sensor data is taught as during an emergency, an operator may desire to disable the recovery module 204 or other components of the system so that the system does not inadvertently disable the vehicle during operation); and updating the one or more sensor data patterns to include the second set of sensor data (Kohlenberg: Paragraph [0045] “During daily use, after the vehicle determines which driver identity is active, the secure processing engine may perform continuous or intermittent monitoring and analysis to detect anomalies in the driver's behavior.” Updating the one or more sensor data patterns to include the second set of sensor data is taught as perform continuous and intermittent monitoring and analysis to detect anomalies in the driver’s behavior. The continuous and intermittent monitoring means that the behavioral analysis trends of the drivers are being compiled with multiple sensor patterns/trends.). Regarding claim 15, A non-transitory, computer-readable storage medium storing computer-executable instructions that, when executed by a computer system, configure the computer system to perform operations comprising (Kohlenberg: Paragraph [0091] “computer-readable medium including instructions that when performed by a machine cause the machine to performs any one of the examples of ”): …; processing the output set according to one or more business rules (Kohlenberg: Paragraph [0039] “The storage 308 may be used to store contemporaneous sensor data, driver profiles, policies and rules, threshold values, and other information used in the driver monitoring and security recovery processes.” Processing the output set according to one or more business rules is taught as policies and rules used to determine the security recovery process.); and transmitting a notification to a computing device regarding the output set (Kohlenberg: Paragraph [0022] “The outputs include a security recovery process and providing alert notifications…the processing modules may perform one or more security recovery processes, which may include transmitting one or more alert notifications…output an alert to an emergency response service (e.g., place an automated 911 call)” Transmitting the second notification message to a computing device is taught as include transmitting one or more alert notifications to an emergency response service.).
Ning further teaches … processing a set of sensor data with a machine learning model (Ning: Paragraph [0007] “machine learning methods are more desirable.” The system of Ning utilizes a machine learning model.) trained on a set of training patterns to generate an output set (Ning: Paragraph [0024] “the system has an unsafety detector takes sensor readings as input and outputs a real value at any time stamp that indicates how safe/unsafe of the system state.” Paragraph [0004] “Rule-based methods have been used to check the current and/or past sensor readings against a set of predefined rules. A violation or a combination of violations of the rule(s) is regarded as an anomaly.” One or more known sensor data patterns that are characterized as unsafe to generate output is taught as the sensor readings as input and outputs a real value at any time stamp that indicates how safe/unsafe of the system state. The system outputs for multiple states iteratively.) comprising a first subset of the set of sensor data (Ning: Paragraph [0026] “There are two kinds of labels which result in two categories of supervised learning approaches. The hard label has discrete values {1,−1}: 1 means a safe state and −1 indicates a unsafe state.” A first subset of the set of sensor data is taught as -1 which is the sensor data which has been labeled as unsafe.), wherein the first subset corresponds to one or more patterns in the set of training patterns regarding events previously characterized as unsafe (Ning: Paragraph [0004] “Rule-based methods have been used to check the current and/or past sensor readings against a set of predefined rules. A violation or a combination of violations of the rule(s) is regarded as an anomaly. A more complicated rule-based approach characterizes each anomalous pattern with a rule.” Paragraph [0008] “With respect to the labelling issue, suppose that the sensor readings at time t is Xt and X0:t indicates all the sensor readings from time 0 to t. Let J be the danger level function and J(X0:t) be the danger level given all past sensor readings. Our goal is to learn the danger level function J from the training data (sensor data).” The first subset corresponds to one or more patterns in the set of training patterns regarding events previously characterized as unsafe is taught as the sensor readings that are checked against a predefined set of rules in or to determine anomalies which are regarded as unsafe. The one or more patterns in the set of training patterns is taught as the past sensor readings which have been classified.);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified vehicle theft detection of Kohlenberg with the unsafety detector of Ning in order to allow analyzing multi-sensor output to detect unsafe states to prevent personal or property injury which is a feature suggested by the vehicle disabling method within the theft detection system of Kohlenberg. The system of Kohlenberg does not inadvertently disable the vehicle during operation (cf. Paragraph [0033] of Kohlenberg). A person of ordinary skill in the art would understand the necessity to determine unsafe conditions and prevent inadvertent vehicle disabling (Ning: Paragraph [0064] “An efficient detector of unsafe states can largely save human from economical loss (e.g. collapse of computer network) and from exposure to dangerous situation (e.g. driving safety), and this is called “unsafety detector”.”).

Regarding claim 16, Kohlenberg in view of Ning teaches the non-transitory, computer-readable storage medium of claim 15, wherein the sensor data is are associated with at least one of a vehicle (Kohlenberg: Paragraph [0030] “record sensor data; and associate the sensor data with the driver.” The sensor data corresponds to at least one of a driver is taught as the sensor associated with the driver.), nursery, hospital, bank, vault, supply room, or article of furniture. Regarding claim 17, Kohlenberg in view of Ning teaches the non-transitory, Kohlenberg further teaches computer-readable storage medium of claim 15, the operations further comprising: …; and granting temporary access to a resource based at least in part on the second output set (Kohlenberg: Paragraph [0033] “In some cases, such as during an emergency, an operator may desire to disable the recovery module 204 or other components of the system so that the system does not inadvertently disable the vehicle during operation. Thus, in an embodiment, the recovery module 204 or other aspects of the system may be disabled temporarily or permanently. To disable or enable the system, various types of access controls may be used, such as a username and password, biometric authentication, a key fob, or other mechanisms to ensure that the owner or other authorized operator is the one disabling or enabling the system.” Granting temporary access to a resource based at least in part on the second output set is taught as disabling the recovery module and temporarily enabling the system so that various types of access controls may be used.). 
(Ning: Paragraph [0007] “machine learning methods are more desirable.” The system of Ning utilizes a machine learning model.) to generate a second output set comprising a second subset of the set of sensor data (Ning: Paragraph [0024] “the system has an unsafety detector takes sensor readings as input and outputs a real value at any time stamp that indicates how safe/unsafe of the system state.” Paragraph [0004] “Rule-based methods have been used to check the current and/or past sensor readings against a set of predefined rules. A violation or a combination of violations of the rule(s) is regarded as an anomaly.” Generate a second output set comprising a second subset of the set of sensor data is taught as the sensor readings as input and outputs a real value at any time stamp that indicates how safe of the system state. The system outputs for multiple states iteratively.), wherein the second subset corresponds to a pattern in the set of training patterns previously characterized as safe (Ning: Paragraph [0026] “There are two kinds of labels which result in two categories of supervised learning approaches. The hard label has discrete values {1,−1}: 1 means a safe state and −1 indicates a unsafe state.” A first subset of the set of sensor data is taught as -1 which is the sensor data which has been labeled as a safe state.)…

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified vehicle theft detection of Kohlenberg with the unsafety detector of Ning in order to allow analyzing multi-sensor output to detect unsafe states to prevent personal or property injury which is a feature suggested by the vehicle disabling method within the theft detection system of Kohlenberg. The system of Kohlenberg does not inadvertently disable the vehicle during operation (cf. Paragraph [0033] of Kohlenberg). A person of ordinary skill in the art would understand the necessity to determine unsafe conditions and prevent inadvertent vehicle disabling (Ning: Paragraph [0064] “An efficient detector of unsafe states can largely save human from economical loss (e.g. collapse of computer network) and from exposure to dangerous situation (e.g. driving safety), and this is called “unsafety detector”.”).
Regarding claim 18, Kohlenberg in view of Ning teaches the non-transitory, Kohlenberg further teaches computer-readable storage medium of claim 17, wherein the second output set corresponds to an authorized user of the resource (Kohlenberg: Paragraph [0028] “determine whether the driver is an authorized operator of the vehicle, the determination based on sensor data collected from a sensor installed in the vehicle, according to various embodiments. To determine whether a driver is an authorized operator, the driver's identity is compared to a list of authorized operators. The list of authorized operators may be the collection of known driver profiles.” The second output set corresponds to an authorized user of the resource is taught as determining based on sensor data that the driver is an authorized operator of the vehicle.). Regarding claim 19, Kohlenberg in view of Ning teaches the non-transitory, Kohlenberg further teaches the computer-readable storage medium of claim 15, the operations further comprising designating a computing device to process the sensor data (Kohlenberg: Paragraph [0030] “In an embodiment, to build the contemporaneous driver profile, the authorization module 202 is adapted to: record sensor data; and associate the sensor data with the driver. For example, while the operator is driving, various sensor data may be obtained, such as acceleration characteristics, and associated with the driver. Other sensor data may be obtained and stored.” The authorization module [by a processor] is the computing device that processes the sensor data from one or more sensors. The sensor data is recorded and then processed to be associated with the driver [acceleration, seat pressure and etc.].). Regarding claim 20, Kohlenberg in view of Ning teaches the non-transitory, Kohlenberg further teaches computer-readable storage medium of claim 15 further comprising: generating a first training pattern based at least in part on the sensor data (Kohlenberg: Paragraph [0030] “various sensor data may be obtained, such as acceleration characteristics, and associated with the driver. Other sensor data may be obtained and stored. As such, in a further embodiment, to record sensor data, the authorization module 202 is adapted to perform at least one of: recording trends of vehicle acceleration; recording trends of vehicle deceleration; recording seat pressure sensor data; or recording an audio signature of the driver.” Generating a first training pattern based at least in part on the sensor data is taught as the various sensor data that shows trends of acceleration, deceleration, seat pressure and audio signature data. Paragraph [0012] further teaches a training mode in which data is collected. ); and updating the set of training patterns to include the first training pattern (Kohlenberg: Paragraph [0031] “collect and store sensor data for the new driver; compile the sensor data to create the historical driver profile for the new driver; and store the historical driver profile in a data store in the vehicle.” Updating the set of training patterns to include the first training pattern is taught as collect and store sensor data for the new driver; compile the sensor data to create the historical driver profile for the new driver; and store the historical driver profile in a data store in the vehicle.).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohlenberg (U.S. 20150091713) in view of Ning (U.S. 20090177602) and Babu (U.S. 20170063606 ).
Regarding claim 4, Kohlenberg in view of Ning teaches the system of claim 1, Ning further teaches … generate a sensor data pattern that corresponds to the sensor data (Ning: Paragraph [0024] “the system has an unsafety detector takes sensor readings as input and outputs a real value at any time stamp that indicates how safe/unsafe of the system state.” generate a sensor data pattern that corresponds to the sensor data is taught as the sensor readings as input and outputs a real value at any time stamp that indicates how safe/unsafe of the system state.); generate the sensor data pattern based at least in part on the sensor data (Ning: Paragraph [0024] “the system has an unsafety detector takes sensor readings as input and outputs a real value at any time stamp that indicates how safe/unsafe of the system state.” generate the sensor data pattern based at least in part on the sensor data is taught as the sensor readings as input and outputs a real value at any time stamp that indicates how safe/unsafe of the system state.); … pattern …to the one or more known sensor data patterns (Ning: Paragraph [0026] “There are two kinds of labels which result in two categories of supervised learning approaches. The hard label has discrete values {1,−1}: 1 means a safe state and −1 indicates a unsafe state.” One or more known sensor data patterns is taught as -1 which is the sensor data which has been labeled as unsafe.).
Kohlenberg in view of Ning does not explicitly disclose… wherein the processor is further configured to: receive, from the client computing device, a request to… and store the sensor data… in the data store as an update…
(Babu: Paragraph [0003] “The sensor data may include sensor measurement values from sensors in the client computing device. The application data may indicate application states of applications installed on the client computing device. The data processing hardware may receive a request to provide event notifications to an application installed on the client computing device upon detecting an occurrence of an event. ” The processor is further configured to: receive, from the client computing device, a request to is taught as the processing hardware may receive a request to provide event notifications to an application installed on the client computing device)… and store the sensor data (Babu: Paragrpah [0040] “he data logger 150 may log (e.g., store) the sensor data 144 and application data 148.” Store the sensor data is taught as log (e.g., store) the sensor data)… in the data store as an update (Babu: Paragraph [0040] “The data logger 150 may log the sensor data 144 and the application data 148 at multiple times. The data logger 150 may transmit a batch of logs, for example, instead of individual logs.”)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kohlenberg, Ning with the method of requesting and storing data of Babu in order to allow the client device to send sensor data to the server upon receiving a request thereby, prompting a machine learner to identify events based on the sensor data (Babu: Paragraph [0035] “The client computing device 140 may send the sensor data 144 to the server 100 upon receiving a request for the sensor data 144 from the server 100.” Babu [0055] “The event record generator 220 may include a machine learner that identifies event triggers using a machine-learned model.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.S./Examiner, Art Unit 2123                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116